Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6, 12-18 are presented for examination.
This is a first action on the merits based on Applicant’s claims firstly submitted on 12/24/2020.           
Applicant withdrew from consideration claims 7-11 due to an Election and added claims 12-18.  Therefore, claims 1-6, 12-18 are pending.          

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/26/2021 and another one on the same day of 3/26/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is respectfully reminded of the duty to disclose 37 C.F.R. 1.56 all pertinent information and material pertaining to the patentability of applicant’s claimed invention, by continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS) with the filing of applicant’s application or thereafter.

Election
Applicant’s election without traverse of Group II, for claims 1-6 in the reply filed on 4/27/2022 is acknowledged.  Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim.  
Applicant also added claims 12-18 and these are similar as those identified in Group !.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: storage unit to in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Note – Claim Interpretation
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
Throughout the applicants' Specification, a search for the term "storage unit to" yields examples of structural elements that support the "means for" claimed, for example, in paragraph [0063], the storage of the page table entry is performed by memory management unit of figure 1 and figure 2.  It is known in the art that a memory management unit is a hardware device or circuit that supports virtual memory and paging.  Therefore, the hardware structure for “storage unit to store” is as a memory in the memory management unit, as shown in Figure 1.  
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, and also in claim 12, the limitation reading “a request to clear a bit of the set of bits of the PKR…” lacks proper antecedent basis.  The underlined term has not been positively recited previously.  Examiner notes that term “a protection key right (PKR) entry” and “a PKR register” both have been positively recited previously.  Therefore, it is not clear what “the PKR” is referring to.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-3, 6, 12-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koufaty et al. (US 2016/0110298 A1, hereinafter “Koufaty”) in view of Chen et al. (US 7,278,030 B1, hereinafter “Chen”).

Regarding claim 1, Koufaty teaches:
1. A processor system to provide sandbox execution support for protection key rights attacks, the processor system comprising: 
a processor core to execute a task associated with an untrusted application (Koufaty: par 32, i.e. tasks are executing at any privilege level), the processor core to execute the task using a designated page of a memory (Koufaty: par 33; i.e. access memory as specified in the page table entry); and 
a memory management unit (Koufaty: pa 43, i.e. memory management unit), coupled to the processor core (Koufaty: fig. 1), the memory management unit to designate the page of the memory to support execution of the untrusted application (Koufaty: par 43, i.e. memory management unit to define processor operating modes and according to the status bits, permissions are set for the memory access), the memory management unit comprising: 
a storage unit to store a page table entry associated with a page of the memory (Koufaty: fig. 2, 202), the page table entry including a protection key field (Koufaty: fig. 2, 224) that identifies a location of a protection key right (PKR) entry (Koufaty: fig. 2, 206, permissions) and a field that enables a trusted PKR update page (i.e. permissions control of supervisor mode access) of the memory (Koufaty: fig. 2, control pin tied to 220 of page table entry 202, par 44; i.e. control pin 220 controls the permissions); and 
a PKR register (Koufaty: fig. 2, 204) including the PKR entry (Koufaty: par 33, permissions), the PKR entry including a set of bits (Koufaty: fig. 1, 118, par 28); and 
Although Koufaty teaches a control line that enables the permissions (par 49, i.e. user mode vs. supervisor mode) and based on this control line, if the access to memory is allowed, then a page fault is generated, however, Chen more explicitly teaches:
wherein the memory management unit to, in response to a request to clear a bit of the set of bits of the PKR (i.e. access to PKR), generate a page fault (i.e. Key Miss Fault) in response to the request originating in a page other than the trusted PKR update page (i.e. enable or disable to access PKR) of the memory (col. 13 lines 22-38; i.e. the PKR has a matching entry on the TLB table.  If there is no matching entry for the PKR, then there is no appropriate entry within the PKR and therefore, access fault or Key Miss fault occurs).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented mechanism that generates a page fault whenever access to PKR is not originated from a trusted source in memory, as taught by Chen, to Koufaty’s invention.  The motivation to do so would have been in order to determine whether the memory access is permitted under the protection key mechanism (Chen: col. 13 lines 59-63).

Regarding claim 2,  the combination of Koufaty and Chen teach:
2. The processor system of claim 1, wherein the memory management unit to, in response to the field that enables the trusted PKR update page enable being set, retrieve, from a register, an identifier of the trusted PKR update page (Koufaty: par 55; i.e. the protection key contain bit fields used to identify memory access permissions stored in the register).  

Regarding claim 3, the combination of Koufaty and Chen teach:
3. The processor system of claim 2, wherein the register is a control register (Koufaty: par 43; i.e. the controller receives at input the status bits).  

Regarding claim 6, the combination of Koufaty and Chen teach:
6. The processor system of claim 1, wherein the processor core to operate in a 64-bit mode to execute the untrusted application (Koufaty: par 74).  

Regarding claim 12,  all claim limitations are set forth and rejected as it has been discussed in claim 1.

Regarding claim 13,  all claim limitations are set forth and rejected as it has been discussed in claim 2.

Regarding claim 14,  all claim limitations are set forth and rejected as it has been discussed in claim 3

Regarding claim 17,  all claim limitations are set forth and rejected as it has been discussed in claim 6.

Regarding claim 18, the combination of Koufaty and Chen teach:
18. The method of claim 12, wherein the request to clear the bit of the set of bits of the PKR entry includes a request to clear one of an access disable bit, a write disable bit, or an execution disable bit (Chen: fig. 5, disable bits 822).

Allowable Subject Matter
Claims 4-5 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance:
None of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art or closest references, as shown in PTO-892 Notice of References Cited, are silent on “allowing access to the trusted PKR update page via a branch from the page of the memory to support execution of the untrusted application in response to a target of the branch target being an ENDBRANCH instruction” and “denying access to the trusted PKR update page via a branch from the page of the memory to support execution of the untrusted application in response to the branch landing on an instruction other than an ENDBRANCH instruction”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/5 May 2022/
/ltd/